Citation Nr: 0826280	
Decision Date: 08/05/08    Archive Date: 08/13/08

DOCKET NO.  05-01 982	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.	Entitlement to service connection for a right eye injury.

2.	Entitlement to service connection for a left elbow injury.

3.	Entitlement to service connection for muscle stress of the 
low back.

4.	Entitlement to service connection for a right thumb 
injury.

5.	Entitlement to service connection for a right knee injury 
with degenerative joint disease.

6.	Entitlement to service connection for plantar warts of the 
right foot.

7.	Entitlement to service connection for pes planus.

8.	Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Christopher Murray, Associate Counsel


INTRODUCTION

The veteran had active military service from July 1981 to 
July 1984 and from January 1991 to March 1991 with periods of 
unverified service in the United States Army Reserve.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a December 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan.

In January 2007, the Board remanded the instant case for 
further evidentiary development.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

As noted in the INTRODUCTION above, this appeal was remanded 
in January 2007 with instructions to the RO to obtain the 
veteran's service treatment records and attempt to verify 
periods of active duty for training.  As noted in the remand, 
it appears the service medical records in the VA claims file 
were submitted by the veteran, with no response received to a 
prior request to his Reserve unit.

In February 2007, the AMC submitted a request to the National 
Personnel Records Center (NPRC) for inpatient clinical 
records related to a right ankle sprain, the right eye and 
right foot.  This was not what was requested.  There was no 
attempt to obtain all of the veteran's service treatment 
records, nor was there any attempt to verify any periods of 
active duty for training.  

A remand by the Board confers on the appellant, as a matter 
of law, the right to compliance with the remand orders.  
Stegall v. West, 11 Vet. App. 268 (1998). Where the remand 
orders of the Board are not complied with, the Board itself 
errs in failing to ensure compliance.  As such, another 
remand is unfortunately  required.

Accordingly, the case is REMANDED for the following action:

1.	Request complete active duty and Reserve 
service treatment records from all 
appropriate sources - to include, if 
necessary, the veteran's former Reserve 
unit(s).  Attempts should be made to 
obtain all service treatment records 
until it is clear they are not available 
or do not exist.  If, after making 
reasonable efforts, these records cannot 
be located, specifically document what 
attempts were made to locate the 
records, and indicate in writing that 
further attempts to locate or obtain 
these records would be futile.

2.	Verify the dates of each period of 
active duty for training that the 
veteran attended while in the Army 
Reserve.  In particular, the dates that 
he served on active duty for training in 
1995 and 1996 should be verified.

3.	Upon completion of the above, 
readjudicate the issues on appeal.  If 
any benefit sought is not granted, issue 
a supplemental statement of the case.  
The veteran and his representative 
should be afforded an appropriate 
opportunity to respond.  Thereafter, the 
case should be returned to the Board, as 
warranted. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



